 In the Matter of UNITED STATES SMELTING, REFINING AND MININGCOMPANYandMIDVALE CLERICAL AND TECHNICAL WORKERS UNION,No. 658Case No. 20-R-902.-Decided October 25, 1943Mr. F. S. Mulock,of Salt Lake City, Utah, for the Company.Mr. Clarence L. Palmer,of Midvale, Utah, for the Union.Miss Frances Lopinsky,of counsel to the Board.DECISIONA39DDIRECTION OF ELECTIONSTATEMENT OF THE CASEUponan amended'petition duly filed by Midvale Clerical and Tech-nicalWorkers Union, No. 658, herein called the Union, alleging thata question affecting commerce had arisen concerning the representa-tion of employees of United States Smelting, Refining and MiningCompany, Midvale, Utah, herein called the Company,, the NationalLabor Relations Board provided for an appropriate hearing upondue notice before Louis S. Penfield, Trial Examiner. Said hearingwas held at Salt Lake City, Utah, on September 16, 1943.The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYUnited States Smelting, Refining and Mining Company is a Mainecorporation with its principal office in Boston, Massachusetts.Atvarious points in the United States and Alaska it is engaged in thebusiness of mining, milling, and refining non-ferrous metals.Thisproceeding is concerned solely with the Company's milling and smelt-53 N. L.R. B., No. 17.84 UNITED STATES SMELTING, REFINING AND MINING COMPANY 85,ing operation at Midvale, Utah.The major portion of the oresprocessed at Midvale are secured from mines owned by the Companyand located in the State of Utah.At the Midvale plant the Companytreats by flotation process lead and zinc ores to form lead and zincconcentrates.Zinc concentrates are shipped to Montana for fur-ther processing.Lead concentrates are further processed at Midvaleand then shipped outside the State of Utah for refining.The Coln-pany admits that it is engaged in commerce within the meaning of theNational Labor Relations Act.II.THE ORGANCZATION INVOLVEDMidvaleClerical. andTechnicalWorkers Union, No. 658, af-filiated with the International Union of Mine, Mill & Smelter Work-ers, CIO, is a labor organization admitting to membership employeesof the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union asthe exclusive bargaining representative of its employees until theUnion has been, certified by the Board in an appropriate unit.A statement of the Field Examiner, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe parties are agreed that the appropriate unit should consistof all clerical and technical employees at the Company's Midvale,Utah, plant, including trainees, but excluding the chief clerk, chiefchemist, assistant chief chemist, warehouse superintendent, safety andemployment manager, and the safety and employment clerk.TheUnion would include in, and the Company would exclude from, thisunit, the head timekeeper, chief weighmaster, metallurgical clerk,mill clerk, scale inspector, and the plant engineer.The head timekeeper works with two assistants in the main officeunder the supervision of the chief clerk.He directs the work of hisassistants who do the routine operations connected with calculating1 The FieldExaminerreported that the Unionsubmitted 36 assignment of wages cards,all ofwhich bore apparentlygenuine original signatures;that the namesof 35 personsappearing, on the cards were listed on the Company's pay roll of August 2, 1943, N1hich con-tained the names of 38 employeesin the appropriateunit ; thatthe cardswere dated in Mayand June of 1943. 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe' employees' pay and issuing checks.The head timekeeper' signsthe checks and fills in the amounts.He prepares certain forms forGovernment agencies and other departments.His assistants worka morning and an afternoon shift, respectively; he works a day shiftoverlapping both of the assistants' shifts.The chief weighmaster works with two assistants and a laborer inthe scale house, about a mile and a half from the plant.He worksthe day shift which overlaps the night shift by half an hour.Mostof the activity of the scale house is carried on during the day.Thechief weighmaster compiles reports based on his own and the assist-ants' activities.On his ' days off, one of the assistants works the dayshift and compiles the reports.The Company states that the recommendations of the head time-keeper and of the chief weighmaster are given weight in matters ofhiring, discharging, and disciplining, but, it admits that the turn-over is so small and discipline so unnecessary that the authority isseldom exercised.The Company would exclude the two employeesabove discussed on the grounds that they are supervisory employees.The character of their work is not supervisory; they do the same typeof work as do their assistants.Their authority to recommend changesin the status of employees is too ephemeral to warrant consideringthem as supervisory employees.We shall include the head timekeeperand the chief weighmaster in the unit.,,The metallurgical clerk, working in the main office; and the millclerk,working in the flotation mill office, assemble data that enablethe Company to know from day to day its exact production, profit,or loss.The reports are a compilation of reports made by other clerksand are freely consulted by any, of the other clerks who may wish toexamine them.The Company would exclude these employees as con-fidential.Even if the reports compiled by these employees can, beconsidered confidential despite free access of other employees to them,we do not consider the metallurgical clerk and the mill clerk confiden-tial employees within the meaning of the designation as used in our de-cisions, because the type of information to which they have access hasno bearing on labor relations.?The Company further contends thatthe metallurgical clerk is supervisory because he is in charge of theofficewhenever the chief clerk is absent.As the absences of the chiefclerk are extremely rare, we do not believe that this duty warrantsthe conclusion that the metallurgical clerk is a supervisor.We shallinclude the metallurgical clerk and the mill clerk in the unit.The scale inspector is in charge of inspecting and repairing all scales.He does 50 percent of the work by himself and the other 50 percent2 SeeMatter of Firestone Tire and Rubber Company of California,50 N. L. R. B. 679;CP.Matter of Chrysler Corporation(Marysville Plant),36 N. L. R. B. 157. UNITED STATES SMELTING, REFINING AND MINING COMPANY 87with the help of various employees temporarily assigned to him for aparticular job.He directs them in their work but they are subjectto the authority of their respective foremen.The Company contendsthat he is a supervisor.We find that the relationship of the scale me-chanic to the men assigned to him is more that of the mechanic to hishelper than that of supervisor to worker.Accordingly, we shall in-clude the scale mechanic in the unit.The plant engineer is considered a department head.He attendsall conferences of management officials at which Company policy in-cluding labor relations policy is formulated.We find that the plantengineer is a part of management and shall exclude him from the unit.We find that all clerical and technical employees of the Company atitsMidvale, Utah, plant, including the head timekeeper, chief weigh-master, metallurgical clerk, mill clerk, the scale inspector, and train-ees, but excluding the chief clerk, chief chemist, assistant chief chem-ist, warehouse superintendent, safety and employment manager, safetyand employment clerk, the plant engineer, and all other supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively rec-ommend such action, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of the'Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning -representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with United StatesSmelting, Refining and Mining Company, Midvale, Utah, an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the di-rection and supervision of the Regional Director for the TwentiethRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject toArticle III, Sections 10 and 11, of said 88DECISIONSOF NATIONALLABOR RELATIONS BOARDRulesand Regulations, among the employees in the unit found ap-propriatein Section IV, above, who were employed during,the pay-roll period immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill oron vacation or temporarily laid off, and including em-ployees in the armed forces of the United States who present them-selves inperson at the polls, but excluding those employees who havesince quitor I eeii discharged for cause and have not been rehired orreinstatedprior to the date of the election, to determine whether ornot they desire to be represented by Midvale Clerical and TechnicalWorkers Union, No. 658, affiliated with the International Union ofMine,Mill & Smelter Workers, C. I. 0., for the purposes of collectivebargaining.i